DETAILED ACTION
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in reply to papers filed on 2022-07-15. Claims  are pending, following Applicant's cancellation of claims 8, 18. Claims 1, 10, 20 is/are independent.

Reasons for Allowance
The prior art of record (in particular, U.S. Publication 20120302256 to Pai et al. (hereinafter "Pai '256") in view of U.S. Publication 20120144452 to Dyor (hereinafter "Dyor '452")) does not disclose, with respect to claim 1, multiple separate per-user access control lists (ACLs) as claimed, such that "the multiple per-user ACLs being maintained as distinct database- entities that are configured to be separately accessible for reading and updating, independently from one another; in response to changing of location sharing preferences for a particular user, triggering an asynchronous update task configured to update respective per-user ACLs of a plurality of respective friend users by whom the particular user is viewable prior to update, the asynchronous update task comprising firing, for each of the plurality of friend users, a separate transaction to calculate and update the per-user ACL of the respective friend user" in the recited context.  Rather, Pai '256 discloses maintaining a list of a requesting user's authorizations to access locations of requested users  [Pai '256 ¶ 0031-0032, Fig. 5, ¶ 0046, 0047] and maintaining information on the locations of those users in a location cache [Pai '256 ¶ 0065, 0047]).  To this, Dyor '452 adds Dyor discloses user profiles and associated “visibility profiles”, where the visibility profiles specify the accuracy of the viewable location [Dyor '452 ¶ 55-58, 61-63. Fig. 5]).  However, even taken together the prior art of record does not disclose at least the features noted above.
For the reasons described above, the prior art of record does not disclose, with respect to claim(s) 10, 20, features corresponding to those of claim 1  in the respective context(s).
Dependent claims 2-3, 5-7, 9, 11-12, 14-17, 19 are allowed in view of their respective dependence from claims 1, 10.

Information Disclosure Statement PTO-1449
The Information Disclosure Statement(s) submitted by applicant on 2022-07-15 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto.
The Information Disclosure Statement(s) submitted by applicant on 2022-06-16 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto.  Examiner notes that certain documents listed were not considered because only a single page of the reference was provided; to comply with MPEP 609.04(a)(II) and 37 C.F.R. 1.98(a)(2)(iv), copies must be provided, with certain limited exceptions.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C PARSONS whose telephone number is (571)270-1475.  The examiner can normally be reached on MTWRF 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THEODORE C PARSONS/Primary Examiner, Art Unit 2494